Case: 18-60426       Document: 00514924342         Page: 1     Date Filed: 04/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                     No. 18-60426                               FILED
                                   Summary Calendar                         April 22, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

VELMA M. WHITE,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CR-105-1


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Velma M. White pleaded guilty to four counts of using an interstate-
communication device in relation to a failed murder-for-hire scheme, in
violation of 18 U.S.C. § 1958. She challenges her sentence of 170 months’
imprisonment, claiming it is greater than necessary to meet the sentencing
goals of 18 U.S.C. § 3553(a). Along that line, she asserts: the separate charges
were all related to a single scheme; her difficult background and drug-use


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-60426      Document: 00514924342      Page: 2   Date Filed: 04/22/2019


                                   No. 18-60426

history warranted a lower sentence; and, her boyfriend was the instigator of
the plot. White notes she has a good work history and completed a drug-
treatment program while in jail.
         Although post-Booker, the Sentencing Guidelines are advisory only, the
district court must avoid significant procedural error, such as improperly
calculating the Guidelines sentencing range. Gall v. United States, 552 U.S. 38,
48–51 (2007). If no such procedural error exists, a properly preserved objection to
an ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district court,
its application of the Guidelines is reviewed de novo; its factual findings, only for
clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir.
2008).
         As noted, White claims only that her sentence is substantially
unreasonable.      In that regard, the district court is required to impose a
sentence sufficient, but not greater than necessary, to comply with
§ 3553(a)(2)’s goals. See 18 U.S.C. § 3553(a). And, where, as here, the court
imposes a sentence within a properly calculated Guidelines sentencing range,
the sentence is entitled to a rebuttable presumption of reasonableness on
appeal. United States v. Rashad, 687 F.3d 637, 644 (5th Cir. 2012). “The
presumption is rebutted only upon a showing that the sentence does not
account for a factor that should receive significant weight, it gives significant
weight to an irrelevant or improper factor, or it represents a clear error of
judgment in balancing sentencing factors.” United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009) (citation omitted).
         The court considered the mitigating evidence presented by White, but
concluded, well-within its discretion, that the evidence supported a finding she
actively participated in, and encouraged, the failed murder-for-hire. In short,


                                         2
       Case: 18-60426   Document: 00514924342   Page: 3   Date Filed: 04/22/2019


                                 No. 18-60426

the court did not abuse its discretion in weighing or balancing the sentencing
factors.     See id.    Accordingly, White fails to rebut the presumptive
reasonableness of her within-Guidelines sentence. See Rashad, 687 F.3d at
644.
        AFFIRMED.




                                       3